ROBERT H. Dudley, Justice. Cedric Gerald Moore was convicted of kidnapping, attempted rape, and theft of property. We summarily affirm the judgment of conviction because the abstract is flagrantly deficient. See Ark. Sup. Ct. R. 4-2 (b)(2). The abstract contains only the information, immaterial motions and orders involving the appointment and substitution of counsel, and an order reflecting an earlier mistrial. It contains no references to the testimony, arguments, riflings, instructions, jury’s findings, or the judgment of conviction. When an appellant’s abstract is flagrantly deficient we summarily affirm the judgment of conviction pursuant to Rule 4-2. Edwards v. State, 321 Ark. 610, 906 S.W.2d 310 (1995). Enigmatically, the transcript does not contain any of the testimony, argument, instructions, or rulings, and the points for reversal, which involve alleged ineffective assistance of counsel, do not assert trial court error. Affirmed.